     Peter Szanto 949-887-2369
1    11 Shore Pine
     Newport Beach CA 92657
2

3
                                U.S. BANKRUPTCY COURT
4
                                             DISTRICT OF OREGON
5                                   1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

6

7

8                                                            Adversarial # 16-ap-3114
      In Re: Peter Szanto, Debtor
9
     ------------------------------------------                   core case:16-bk-33185-pcm7
10

11
     Peter Szanto, Defendant
12
                                         VS,                Peter Szanto’s Notice of Motion
13

14
      Evye Szanto, et al,                                    and Motion for Leave to Redact
                                Plaintiffs
15
                                                                2 Minor Portions of Medical
16
                                                                     Facility Letter to Court
17

18

19

20                 1. Plaintiff's Certification Relating to Pre-filing Conferral
21                           (Certification Pursuant to LBR 7007-1 (a))
22
                  On July 23, 2019 Debtor sought conferral with Mr. Henderson regarding the
23
     matters herein.
24

25            Debtor’s calls went to voice mail or message taking secretaries. Debtor stated
26   that he was asking for a return phone call to discuss very important court matters
27   related directly to trial in the instant case. Debtor sought actually to speak with counsel,

28   or one of the $300,000 per-year para-legals at Mr. Henderson’s law firm. Because of the
     16-33185 /    16-3114      LEAVE TO REDACT POTIONS OF LETTER - JULY 5TH                 - 2019 – p. 1




                              Case 16-03114-pcm            Doc 481         Filed 07/24/19
     grave and urgent importance of the matters herein, Debtor emphasized the need for
1
     speedy response. Since those calls made by Debtor, no counsel nor para-legal has
2
     called, nor even tried to call Debtor.
3

4                    Therefore, pursuant to rule LBR 7007-1 (a), Debtor has sought conferral so
5    as to resolve the issues to be presented here, but has been unsuccessful in resolution
6    of the matter at issue.

7
                  I certify under penalty of perjury under the laws of the United States,
8
     that the foregoing is true and correct. Signed at Irvine CA.
9

10

11                 DATED July 24, 2019 /s/ Signed electronically Peter Szanto
12

13                                 2. NOTICE PER LBR 9013-1(b)
14

15
                      Notice!!! If you oppose the proposed course of action or relief sought in this
16

17
     motion, you must file a written objection with the bankruptcy court no later than 14 days after the

18   date listed in the certificate of service below. If you do not file an objection, the court may grant
19   the motion without further notice or hearing. Your objection must set forth the specific grounds
20   for objection and your relation to the case. The objection must be received by the clerk of court at
21   ** 1050 SW 6th Ave – Room #700 Portland OR 97204 ** by the deadline specified above or it
22   may not be considered. You must also serve the objection on Peter Szanto at 11 Shore Pine,
23
     Newport Beach CA 92657 within that same time. If the court sets a hearing, you will receive a
24
     separate notice listing the hearing date, time, and other relevant information.
25

26

27

28
     16-33185 /    16-3114      LEAVE TO REDACT POTIONS OF LETTER - JULY 5TH           - 2019 – p. 2




                             Case 16-03114-pcm         Doc 481      Filed 07/24/19
                                              3. Notice
1

2
                   To the Court, Victor Szanto, Anthony Szanto, Barbara Alexander
3
     the other parties to this action and their counsels. Please take notice,
4
     comes now Debtor seeking leave of Court to redact certain portions of his
5
     medical facility’s letter to the Court.
6

7
                                               4. Facts
8

9
                  The Court instructed Debtor to procure a letter regarding Debtor’s
10
     inability to prepare for trial. The staff of Debtor’s medical facility, Debtor’s
11
     physicians and surgeons and the legal department of the University of
12
     California crafted said letter.
13

14
                  The letter is complete and ready to be filed with this Court. However,
15
     the letter includes Debtor’s medical record number and Debtor’s birthdate.
16
     Debtor would ask leave to mask those 2 items, because they contain personal
17
     private information which is not relevant to the content of the letter. None of
18
     the pertinent content related to trial preparation will be affected thereby.
19

20

21
                                          5. MEMORANDUM
22

23                                    a. Inherent Power of the Court
24

25                 11 USC 105(a) provides: “The court may issue any order, process,
26     or judgment that is necessary or appropriate to carry out the provisions of
27     this title.”
28
     16-33185 /    16-3114     LEAVE TO REDACT POTIONS OF LETTER - JULY 5TH   - 2019 – p. 3




                             Case 16-03114-pcm    Doc 481    Filed 07/24/19
                    Application of §105’s broad power is properly applicable here to
1
     redact minor portions of a letter to be filed with this Court, because the 2
2

3
     items to be redacted are irrelevant to the content of the letter.

4

5

6                                  6. Declaration of Peter Szanto
7

8          1. My name is Peter Szanto and this is my truthful declaration.
9          2. I verify that all of the statements made in this application are true of
10                my own personal knowledge or are based on sources and evidence
11                which I believe to be true.
12         3. The letter requested by the Court regarding my inability to prepare
13                for trial has been completed.
14
           4. My medical record number and my birthdate are contained in that
15
                  letter.
16
           5. Masking those 2 numbers will not affect the content of the letter
17
                  in any way.
18

19

20
                  I declare under penalty of perjury under the laws of the United
21
                  States the foregoing is true and correct. Signed at Irvine CA.
22

23

24

25
                     DATED 24 July 2019 /s/signed electronically Peter Szanto

26

27

28
     16-33185 /    16-3114      LEAVE TO REDACT POTIONS OF LETTER - JULY 5TH   - 2019 – p. 4




                             Case 16-03114-pcm     Doc 481    Filed 07/24/19
                                        7. Conclusion
1

2

3
                   Debtor prays leave to mask his medical record number and birth

4    date from a letter whose content will not be altered by 2 small redactions.
5

6

7                 This request is not a luxury, but rather a necessity so that Debtor’s
8
     privacy and the security of his medical records will not be compromised.
9

10
                    Respectfully,
11

12
                    DATED 24 July 2019 /s/signed electronically Peter Szanto
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     16-33185 /   16-3114     LEAVE TO REDACT POTIONS OF LETTER - JULY 5TH   - 2019 – p. 5




                            Case 16-03114-pcm    Doc 481    Filed 07/24/19
1
                                   PROOF OF SERVICE
2

3    My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
4    within action. My business address is PO Box 14894, Irvine CA 92623
5

6        On the date indicated below, I personally served the within: Motion
7    on the following by placing the within document in postage pre-paid envelope
8    addressed as:

9
                             Nicholas J. Henderson
10                           Troy G. Sexton
                            c/o
11                          Motschenbacher & Blattner, LLP
                            117 SW Taylor St., Suite 300
12
                            Portland, OR 97204
13
     and by mailing copies to the above parties      via 1st class mail, postage prepaid.
14

15            I declare under penalty of perjury under the laws of the United States
16   that the foregoing is true and correct. Signed at Irvine CA.
17

18
                                  24 July 2019 /s/signed electronically M. Reynolds
19

20

21

22

23

24

25

26

27

28
     16-33185 /   16-3114     LEAVE TO REDACT POTIONS OF LETTER - JULY 5TH    - 2019 – p. 6




                            Case 16-03114-pcm    Doc 481     Filed 07/24/19
